DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	The following is Examiner’s reasons for allowance:
Search of prior art has failed to uncover references that suggest treatment of SARS-CoV-2 in a subject via administration to said subject a sphingoid compound as depicted in the instant claims.  Rejection on the grounds of invention lacking an enabling disclosure as set forth in the office action mailed on 7/6/21 is withdrawn in view of applicants’ arguments.

Conclusion
	Claims 1, 3-9, 18-35 are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628